                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MICHAEL L. CORBITT, JR.,

                         Plaintiff,
      v.                                                  Case No. 20-cv-98-pp

WISCONSIN DEPARTMENT OF
CORRECTIONS, et al.,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
  WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2) AND SCREENING
              AND DISMISSING THE COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      Michael Corbitt, an inmate at the Dodge Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983, alleging that he

was injured when the defendants closed a slider door on him when he was

coming back to the Milwaukee Secure Detention Facility after a hospital visit.

Dkt. No. 1. This order resolves the plaintiff’s motion for leave to proceed

without prepaying the filing fee and dismisses the complaint.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.



                                         1
§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.

      On January 22, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $7.87. Dkt. No. 5. The court received that fee on February

10, 2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.    Screening the Complaint

      A.    Federal Screening Standard

      Under the Prison Litigation Reform Act (“PLRA”), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss the complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,


                                        2
accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff alleges that on May 31, 2019 at around 3:15 p.m., he was

coming back to the Milwaukee Secure Detention Facility from an escorted

hospital visit. Dkt. No. 1 at 2. He says that at the MSDF, the sliding electric

doors of the intake sally port are controlled by the defendants; the defendants

open and close the doors through radio transmissions from intake officers and

sergeants. Id. at 2-3. The plaintiff explains that on May 31, someone asked for

the door to be opened, but then it was closed right away on him. Id. at 3. The

plaintiff asserts twice that this happened because the defendants “were not

paying attention.” Id. at 2-3. For relief, he asks for $300,000 for pain and

suffering. Id. at 4. He also asks for the defendants to admit staff shortages and

an all-time high rate of overtime, and he asks that there be more training and

more staff “so everyone can be more attentive.” Id.




                                           3
       C.    Analysis

       The plaintiff alleges that the defendants closed the sally port door on him

because they “were not paying attention.” In other words, the plaintiff claims

that the defendants were negligent. A person is negligent when that person has

a duty of care to someone else, breaches that duty and causes damages to the

other person as a result of the breach. See, e.g., Springer v. Nohl Electric

Products Corp., 381 Wis.2d 438, 462 (Wis. 2018); Sell v. Riverview

Condominium Assoc., No. 2017AP125, 2018 WL 784777, at *4 (Ct. App. Feb. 7,

2018).

       The plaintiff cannot sue the defendants in this federal court for

negligence. Negligence is a state-law cause of action. If a Wisconsin plaintiff

wants to sue Wisconsin defendants for negligence, the plaintiff must file that

lawsuit in state court. Federal courts have jurisdiction over lawsuits that allege

violations of federal law or the federal Constitution, or over lawsuits between

citizens of different states in cases involving certain amounts of money. This

federal court may consider the plaintiff’s lawsuit only if he has alleged a

violation of federal law or the federal Constitution.

       The plaintiff has not stated a claim for which this federal court may grant

relief. He has alleged that the defendants were negligent. That is a state-court

claim. This federal court must dismiss the plaintiff’s complaint.

III.   Conclusion
       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2. The court ORDERS that the agency having


                                         4
custody of the plaintiff shall collect from his institution trust account the

$342.13 balance of the filing fee by collecting monthly payments from the

plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency shall clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state or federal institution, the transferring institution shall

forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution. The court will send a copy of this order to the officer in

charge of the agency where the plaintiff is confined.

      The court ORDERS that this case is DISMISSED under 28

U.S.C. §§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a

claim. The court will enter judgment accordingly.

      The court ORDERS that the clerk of court must document that the

plaintiff has incurred a “strike” under 28 U.S.C. §1915(g).

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).




                                          5
      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 9th day of March, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        6
